Citation Nr: 1337660	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  10-23 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Post-9/11 GI Bill (Chapter 33) educational assistance.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The Veteran was a member of the Army National Guard and has verified active duty from April 2008 through September 2008 and from May 2009 through August 2009.  He also has an unverified period of active duty from June 2007 through March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case was previously before the Board in July 2011 and November 2012 and remanded for additional development.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there was not substantial compliance with the mandates of the November 2012 remand.  The claims file contains orders for active duty for the period of June 2007 through March 2008.  However, that period of active service has not been verified.  The Board requested that the RO contact the appropriate source(s), including the Veteran, Department of Defense (DoD), and the Veteran's National Guard Unit, to request information regarding all periods of active duty service since September 10, 2001.  The AOJ was specifically instructed to request any relevant personnel records, pay records, orders, etc. which might contain information pertaining to any active duty service.  An email in the claims file from the DoD reflects that a member of the GI Bill Support Team contacted the California Education office who in turn contacted the soldier's former unit, and they did not provide any different information other than that listed below.  He also noted that he contacted the Veteran directly and he understood that he needed to get a DD Form 214.  

There is no indication that the AOJ attempted to obtain any of the records requested by the Board to verify the Veteran's period of active duty.  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the AOJ did not comply with the remand orders of the Board, the claim must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), Adjutant General of Illinois and Adjutant General of California, and request any service personnel records, orders and service treatment records which might contain information pertaining to any active duty service since September 10, 2001, to include a period of active duty from June 2007 to September 2007.

Associate all requests and records received with the claims file.  If records are unavailable from any sources, a negative reply is requested.

2.  If, after contacting the NPRC and the Adjutant Generals of Illinois and California, the period of active duty from June 2007 to September 2007 remains unverified, contact the Veteran's former National Guard unit to verify the period of service.  

Associate all requests and records received with the claims file.  If records are unavailable, a negative reply is requested.

3.  If after completing the above development, the periods of active duty from June 2007 to September 2007 remain unverified, request that DFAS search for any records that demonstrate the Veteran earned pay for active duty, active duty for training or inactive duty for training during the unverified period of his Army National Guard service.  In any event, DFAS should be requested to provide the specific dates (not retirement points) that the Veteran was paid for active duty in 2007.

Associate all requests and records received with the claims file.  If records are unavailable, a negative reply is requested.

4.  After completion of the above, and any other development deemed necessary, review the expanded recurs and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefit sought.  Unless the benefit on appeal is granted, the Veteran and his representative, if any, should be furnished with an appropriate supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


